NUMBER 13-22-00480-CV

                               COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


                      IN THE INTEREST OF J.P.S., A CHILD


                   On appeal from County Court at Law No. 5
                          of Nueces County, Texas


                                         ORDER

  Before Chief Justice Contreras and Justices Benavides and Tijerina
                          Order Per Curiam

       On October 7, 2022, appellant Cayla Payne filed a notice of appeal from a final order

terminating her parental rights. The intermediate appellate courts are directed to ensure

“as far as reasonably possible” that parental termination appeals are brought to final

disposition within 180 days of the date the notice of appeal is filed. See TEX. R. JUD. ADMIN.

6.2(a). Accordingly, these cases are governed by the rules of appellate procedure for
accelerated appeals, which include expedited deadlines and procedures. See TEX. R. APP.

P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). Under these expedited deadlines, the reporter’s record

in this case should have been filed on October 17, 2022. See TEX. R. APP. P. 26.1(b),

35.1(b).

        On October 24, 2022, the Clerk of this Court informed the court reporter, Victoria

Ortiz, that the reporter’s record was late and requested that she file the record by November

3, 2022. On October 28, 2022, Ortiz requested an extension until November 7, 2022. The

Court granted an extension and ordered Ortiz to file the reporter’s record by November 14,

2022.

        However, on November 14, Ortiz requested another extension, explaining for the

first time that two volumes of the reporter’s record “were taken by another reporter” and

that Ortiz had been unable to contact this other unidentified reporter. Ortiz has since

informed the Court that the other reporter is JoAnna Farias. As we understand it, Farias

was not aware of the need to prepare her portion of the record until this week.

        The reporter’s record in this case is already a month overdue from when it should

have been filed. To ensure the Court meets its 180-day mandate, we order Ortiz and Farias

to file a complete reporter’s record by 10:00 a.m. on Monday, November 28, 2022. If Ortiz

and Farias fail to comply with this deadline, the Court will issue a show cause order for

them to appear and explain why they should not be held in contempt.

        Finally, the parties are ordered to follow the briefing deadlines for accelerated

appeals. See id. R. 38.6. A request for extension by either party will be disfavored absent




                                              2
extraordinary circumstances.

                                   PER CURIAM


Delivered and filed the
16th day of November, 2022.




                               3